Third District Court of Appeal
                               State of Florida

                        Opinion filed August 31, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0005
                      Lower Tribunal No. F21-15074
                          ________________


                             Edward Webb,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An appeal from the Circuit Court for Miami-Dade County, Joseph
Perkins, Judge.

     Edward Webb, in proper person.

      Ashley Moody, Attorney General, and Sheron Wells, Assistant
Attorney General (Tallahassee), for appellee.


Before LOGUE, LINDSEY, and MILLER, JJ.

     PER CURIAM.
     Affirmed. See § 944.28(1), Fla. Stat. (2022); § 947.141(6), Fla. Stat.;

Fla. Admin. Code R. 33-601.104(1)(a)2.; Mayes v. Moore, 827 So. 2d 967,

973 (Fla. 2002); Duncan v. Moore, 754 So. 2d 708, 710 (Fla. 2000); Evans

v. Singletary, 737 So. 2d 505, 507 (Fla. 1999).




                                     2